IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

ANDRE TERRELL,
Petitioner, : Case No. 3:19-cv-061

- VS - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz

ED SHELDON, Warden,
Mansfield Correctional Institution

Respondent.

 

RECOMMITTAL ORDER

 

This habeas corpus case is before the Court on Respondent’s Objections (ECF No. 14) to

the Magistrate Judge’s Supplemental Report and Recommendations (ECF No. 13). Petitioner has

the opportunity to respond to those Objections not later than July 31, 2019.

The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.

July its 2019.

(Ron

 

Walter H. Rice

United States District Judge
